Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 1 of 10 PageID# 5




              Exhibit 1
        Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 2 of 10 PageID# 6

                              COMMONWEALTH OF VIRGINIA




                     I            CHESTERFIELD COUNTY CIRCUIT CO
                                            Civil Division
                     ~
                                      9500 COURTHOUSE ROAD
                     A              CHESTERFIELD VA 23832-0909


                                                 Summons
                     y
                     ;


        To: SURETY'TRUSTEES LLC                                          Case No. 041CL20001083-00
            SERVE: 1VIARIA RAFFERTY
            722 E MARKET STREET
            SUITE 203'
            LEESBURG VA 20176


        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless w'i.thin 21 days after such service, response is made by filing in the clerk's office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.
                     ~5




        Done in the riame of the Commonwealth of Virginia on,Monday, March_30, 2020

         Clerk of Court: WENDY S HUGHES
                     l

                                 by
                     :

   Instructions:     ~
                     ~
                     ~.
                     3~

                     ~


Hearing Official:
                     ~


                     ~l
                     ;
                    MCLAUGHLIN, HENRY
Attorney's name:
                     i
                     ~

                     ~
 Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 3 of 10 PageID# 7




 VIRGINIA:
~
 IN THE CIRCUIT COURT OF CHESTERFIELD COUNTY
  9500 Courthouse Road
  Chesterfield, Virginia 23832

MINNIE M. DUKES,
                1
                y

                ;{                  Plaintiff,
                s•
V.              ~
                                                           Case Number CL20

HSBC BANK N.A. AS TRUSTEE ON BEHALF
OF ACE SECURITIES CORP. HOME EQUITY
LOAN TRUST AND FOR THE REGISTERED
HOLDERS OFACE SECURITIES CORP. HOME
EQUITY LOAN TRUST 2007-D1 ASSET BACKED
PASS-THROUGH CERTIFICATES,
Please Serve Any Officer
52 Fifth Avenues                                                              "M        ;
New York, New7York 10018                                                           T-M.
                                                                                     _ ~~
                                                                                   ^}c~
and                                                                                ~~ :o
                                                                                     _ ¢
                                                                                   e~cz
SURETY TRUATEES, LLC
Please Serve:
Maria Rafferty                                                                            o;
722 E. Market Street, Suite 203
Leesburg, Virgiiiia 20176
Registered Agenf,
                ~       '
                                    Defendants.

                                      COMPLAINT
                Q

       Minnie M. Dukes ("Dukes"), by counsel, sets forth the following to the. Court:
               ~
                j                                Parties

1.     Dukes is'a natural person who resides in the Commonwealth of Virginia.

2.     HSBC Bank, N.A., as Trustee on Behalf of ACE Securities Corp. Home Equity Loan

       Trust and for the Registered Holders of ACE Securities Corp. Home Equity Loan Trust

       2007-D 1 <Asset-Backed Pass-Through Certificates ("HSBC") is a for-profit securitized
                ~Y


Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 4 of 10 PageID# 8
                T




               +.    1

               ~

                ~
      trust doing business in the Commonwealth of Virginia.

3.    Surety Tiustees, LLC ("Surety") is a for-profit Virginia corporation.
                ~
              :                                Venue

4.    Venue istproper in this Court because this complaint seeks rescissiori of a disputed

      Foreclosure which occurred in Chesterfield County, Virginia.

                                                     Facts

                ~                     Facts Applicable to Both Counts '

5.    The land?records of Chesterfield County, V'irginia state that Dukes, on July 14, 2007,

      entered. irito a mortgage loan ("the loan") evidenced by note signed by Dukes, secured by

      a deed of trust ("deed of trust") recorded in the Clerk's Office of this Court ("the public

      land records") recorded in Deed Book 79.87, beginning at Page 0262.

Count One: Breach of "Applicable Law" Provision in the Deed of Trust; Seekiing
Rescission and Compensatory Damages

6.    The said deed of trust recorded in the public land records stated that any foreclosure

      based on `such deed of trust was required to be according to "applicable law") defined to

      include, inter alia, ariy state or federal statute and therefore required compliant with the

      federal Fair Debt Collection Practices Act 15 U.S.C. Sections 1692-1692 ("Fair Debt
               ;
      Collection Act").

7.    HSBC clttimed to be holder of the note, based on a purported assignment of the note by

      Mortgage Electronic Registration Systems ("MERS")

8.    HSBC executed a document which stated that it appointed Surety Trustees as substitute

      trustee on the deed of trust.
               K
               F          '                                  .
               h
          '    67

               r                                                           .


               t                                 2
               i

               S
               a
               i,
Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 5 of 10 PageID# 9
                                                                                                      .
                                                                                          ,

          -   t    ~      •                             ...
                   ~                                                   -


9.       On OctoUer 31, 2017, McCabe Weisberg & Conway ("McCabe") mailed a debt
                      4

         validatiori notice ("the debt validation notice") pursuant to the Fair Debt Collection Act."

         McCabe was foreclosure

10.      In the debt validation notice, McCabe acknowledged itself to be a debt collector,

         beginning the debt validation notice by stating, "McCabe, Weisberg & Conway is a debt

         collector:°'

11.      In the sai`d debt validation notice, McCabe gave Dukes a 30 day deadline from Dukes'

         receipt of the debt validation. notice "to "Notice US IN WRITING" for verification of the

         debt and °to "SEND A WRITT'EN INQUIRY" within such 3 0 days to receive the name

         -and address of the original creditor. •
                   ~
12.      Within 30 days of receipt of the date MaCabe.mailed the debt validation notice, and

         therefore.;within 30 days of Dukes's receipt of her receipt of such notice. D'ukes mailed to

         McCabe a debt dispute ("the debt dispute').                                          _

13.      IVIcCabe xeceived Dukes' debt dispute on December 5, 2017.
     ,                                                                                            .
14.      McCabe proceeded with a December 7, 2017 advertisement for foreclosure of the home

         prior to mailing to Dukes any response to the debt dispute.

15.      By lettei dated December 7, 2017, McCabe sent a letter to Dukes. That letter stated that

         McCabe had verified the debt and -enclosed a copy of the note.

16.      On January 2, 2018, an entity claiming to be the servicer for the loan sent a"substantive

         response;' to the debt dispute.

17.      On January 3, 2018, Surety Trustees (represented by McCabe), acting on its own and as




                  i

                                                    3
                  s


                  i
Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 6 of 10 PageID# 10
              k



              ~..
              ,


      agent for;.HSBC, conducted a purported foreclosure of the home at which HSBC made

      the high bid at $73,000, less than the value of the home, which had been assessed for tax

      purposes-at $78,600.

18.   Surety Trustees, on its own and for HSBC, on January 31, 2018, executed and

      delivered to HSBC a purported trustee's deed, which HSBC presented to this Court's

      Clerk's Office, which had no alternative but to put the same to record, and did on

      January 31, 2018 in Deed Book 11885, beginning at Page 0023.

19.   HSBC reported to credit bureaus that it had conducted a proper foreclosure of the home

      on January 3, 2018, which damaged Dukes' credit record, to her economic prejudice.

20.   On March 8, 2018, HSBC filed an unlawful detainer summons against Dukes in the

      General District Court of Chesterfield County, Virginia in Case No. GV 18004329-00

21.   Dukes filed a motion to dismiss such unlawful detainer summons without prejudice for

      lack of stibject matter jurisdiction pursuant to Brfan D. Parrish and Teresa D. Parrish V.

      Federal Natfonal Mortgage Assocfation, 292 Va.44; 787 S.E. 2d 116 (2016)..

22.   On May 2018, the General.District Court of Chesterfield County granted such motion

      and dismissed the said unlawful detainer summons without prejudice for lack of subject

      matter ju;risdiction.23. On June 29, 2018, HSBC filed a complaint for unlawful detainer

      in this Court, seeking eviction of Dukes from the home. That case was assigned the

      number df CL18-2025-00.

23.    Dukes f'iled an answer to such complaint.

24.   HSBC filed a motion for summary judgrnent, which Dukes opposed.

25.   HSBC's ~notion for summary judgment was heard by this Court on November 6, 2018.

              I

              w
                                               4
              ~


              ~
    Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 7 of 10 PageID# 11




    26.   On November 14, 2018, this Court issued a letter opinion denying HSBC's motion for

          summary- judgment.

    27.   Case Nuinber CL18-2025-00 remains pending in this Court.

    28.   In acting;throiigh Surety Trustees to conduct the purported foreclosure; in making the

          high bid at the purported foreclosure; in acting through Surety Trustees for execution and

          delivery of the purported trustee's deed; in accepting delivery of the purported trustee's

          deed; in causing the purported trustee's deed to be recorded in the public land records; in

          reporting'Ito credit bureaus that it had caused a valid foreclosure; and in pursuing eviction

          litigationtagainst Dukes, HSBC breached the provisions of the Fair Debt Collection.Act

          incorporated into the deed of trust through its "applicable law" provisions.

    29.   As a result of such breaches by HSBC of the said provisions of the deed of trust, the

          purported foreclosure and the purported trustee's deed were void,. alternatively voidable.

    30.   As a proximate result of the aforesaid -breaches by HSBC of the said provisions of the

          deed of trust, Dukes sustained the following damages:

          A.       Sfie lost recor.d title to the horne.

          B.       She lost the quiet enjoyment of the home.

          C.       She lost equity in the honie.

          D.       Her credit record was damaged to her economic prejudice.

          E.       She was required to pay a lawyer's fee of which a significant part was for defense

                   ab~ainst HSBC's eviction litigation.
               .    i


                    1     .
                    ,
                    1~


                    ~
                     t                                     5


                    .°~
.                                                              ~.
                    5
Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 8 of 10 PageID# 12




          F.     She was required to go to the expense of travel to see her lawyer, in part for

                 dEfense against the said eviction litigation, and to travel to court for defense

                 against eviction litigation.
                    ;
          G.     She lost the interest on her damages recited in subsectioris (C) (D) (E) and (F) of

                 this paragraph of this complaint.

          H.     She was inconvenienced.
                       :
31.       As a prokimate result of the aforesaid breaches by HSBC of the said provisions of the

          deed of teust, for an indeterminate time in the future, Dukes will sustain the following

          damages ~

          A.     She will continue to be without the record title to the home.

          B.     She will continue to lose the quiet enjoyment of the home.
                   :                                                            -
          C.     She will continue to sustain damage to her credit record to her economic

                 piejudice.
                   ;              -
          D.     She will lose the interest on her, damages recited in subparagraph (C) of this

                 paragraph of this complaint.

          E.     She wi11 continue to lose the interest on her damages recited in paragraph 28 (C)
                   4

                 (D) (E) and (F) of this complaint.
                   z~
          F.     She will continue to be inconvenienced.

32.       As a result of the facts set forth herein above in this Count of this complaint, there are

          grounds ior this Court to enter an order with the effect of rescission of the purported

          foreclos~:re and the purported trustee's deed with restoration of the status quo ante, with
                   ~
          restorati8n of ownership of the home to Dukes, subj ect to the lien of the deed of trust.
      .
                  ~




                  ~                                  6


                  ~

                  ix                                                        -
Case 3:20-cv-00516-REP Document 1-1 Filed 07/07/20 Page 9 of 10 PageID# 13
         r F. y
               ~ •                                   -

               ~


33.   As a result of the facts set forth in this Count of this complaint, Dukes is entitled to
               ~
      entry of a judgment in her favor against HSBC for compensatory damages.

Count Two: Br'each of Fiduciary Duty: Seeking Compensatory                            ~
               ~

34.   Dukes re-avers the facts set forth in Count One of this complaint, except for the

      averments as to remedy.
               i
35.   As substitute trustee, Surety was fiduciary for both HSBC and Dukes. Smith v.

      Credico Indus. Loan Co., 234 Va. 514, 362 S,.E. 2d 735 (1987); Powell v. Adams,

      179 Va.t 170, 174, 18 S.E. 2d 261 (1942).

36.   Surety had a fiduciary duty not to foreclose on the home because of lender non-
               ~
      compliance with the "applicable law" provision of the deed of trust for the reasons set

      forth in Count Orie of this complaint. See Squire v. Va. Hous. Dev. Auth., 2014 Va.
               ~

      LEXIS 55 (2014).
               4     .

37.   In conducting:the purported foreclosure and in executing and delivering to HSBC the

      purported trustee's deed, Surety breached tlie aforesa'id fiduciary duty.

38.   As a proximate result of Surety's breaches of the aforesaid f duciary duties, Dukes
               ,                                                                  -
               ~
      sustained and will sustain the damages recited in paragzaphs 30 and 31 of this complaint.

39.   Because of the facts set forth in this Count of this complaint, Dukes is entitled to entry of

      a judgme'nt in her favor against Surety for compensatory damages.

                                   Applicable to Count One

40.   Dukes c,annot obtain an adequate remedy at law.

41.   Va. Code Ann. § SS-153 provides as follows:

             When a bill in equity is filed to remove a cloud on the title to real estate
             relief shall not be denied the complainant because he has only an equitable
             title thereto and is out of possession, but the court shall grant to the
             complainant such relief as he would be entitled to if he held the legal title
               a
               ~
              .                                  7
Case 3:20-cv-00516-REP
             ~         Document 1-1 Filed 07/07/20 Page 10 of 10 PageID# 14
                a
                ~

                 ~


               arid was in possession. If an issue of fact be raised which but for this
               section would entitle either party to a trial by jury, the court shall,
               upoii the request of the party so entitled, order such issue to be tried
               by a jury at its bar and the verdict of the jury shall have the like effect
               as if it had been rendered in an action at law.

42.    Althougli Dukes is not out of possession of the home, under the spirit of Va.

       Code Arin. § 55-153 he requests trial by jury as to Count One of this complaint.

       In the alternative she requests an issue out of chancery.
                 r-                                                           -
                                     Applicable to Count Two

43.    Dukes calls for trial by jury as to Count Two of this complaint.
                 ~    .

                ;                            Conclusion

       WHEREi+ORE, Dukes prays that the Court (a) enter an order for rescission of the

purported 'foreclosure and the purported trustee's deed, with restoration to her of ownership of

the home, subject-to the lien of the deed of trust; and/or (b) enter a judgment in her favor against
                 r:
HSBC and Surety for $200,000 compensatory damages.

                 r~                                    Respectfully submitted,
                :n
                  `
                 ~.
                                                       MINNIE M. DUKES

                ~                                      By



Henry W. McLaughlin (VSB No. 07105)
The Law Office 'of Henry McLaughlin, P.C:
Eighth and Mairi~ Building    '
707 East Main Street, Suite 1050 Richmond, Virginia 23219
(804)205-9020; fax (877) 575-0245
henry@mclaughlinvalaw.com
Counsel for Mfnnie M. Dukes
